Name: 2005/121/EC: Council Decision of 31 January 2005 appointing one Portuguese member and two Portuguese alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2006-06-13; 2005-02-11

 11.2.2005 EN Official Journal of the European Union L 39/47 COUNCIL DECISION of 31 January 2005 appointing one Portuguese member and two Portuguese alternate members of the Committee of the Regions (2005/121/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Portuguese Government, Whereas: (1) Council Decision 2002/60/EC of 22 January 2002 appointed the members and alternate members of the Committee of the Regions (1), (2) one seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Pedro SANTANA LOPES, notified to the Council on 22 July 2004, and one seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Roberto de Sousa Rocha AMARAL, notified to the Council on 7 December 2004, and one seat as an alternate member of the Committee of the Regions has become vacant following the nomination of Mr Manuel do Nascimento MARTINS as a member, HAS DECIDED AS FOLLOWS: Sole Article The following are hereby appointed to the Committee of the Regions: (a) as member: Mr Manuel do Nascimento MARTINS Presidente da CÃ ¢mara Municipal de Vila Real in place of Mr Pedro SANTANA LOPES; (b) as alternate members: Mr Vasco IlÃ ­dio ALVES CORDEIRO SecretÃ ¡rio regional da PresidÃ ªncia da RegiÃ £o AutÃ ³noma dos AÃ §ores in place of Mr Roberto AMARAL; Mr Manuel Joaquim BARATA FREXES Presidente da CÃ ¢mara Municipal do FundÃ £o PraÃ §a do MunicÃ ­pio in place of Mr Manuel do Nascimento MARTINS; for the remainder of their term of office, which runs until 25 January 2006. Done at Brussels, 31 January 2005. For the Council The President J. ASSELBORN (1) OJ L 24, 26.1.2002, p. 38.